Citation Nr: 1519449	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-22 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Whether the calculated combined rating of 40 percent, effective August 2002, set forth in the December 2011 rating decision is correct.

2.  Whether the Veteran was paid the correct amount of retroactive benefits following the December 2011 rating decision.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel









INTRODUCTION

The Veteran served on active duty from May 1973 to August 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of whether the Veteran was paid the correct amount of retroactive benefits following the December 2011 rating decision is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDINGS OF FACT

1.  When the December 2011 rating decision was issued, the Veteran was already service connected for bilateral flat feet rated at 10 percent, left knee disability rated at 10 percent, right knee disability rated at 10 percent, and low back disability rated at 10 percent.  His combined disability rating at that time was 40 percent, effective from August 2002.  

2.  The December 2011 rating decision granted service connection for mood disorder, and assigned a 10 percent rating.  As of that rating decision, the Veteran's disabilities were bilateral flat feet, a right knee disability, a left knee disability, a low back disability, and mood disorder, all of which were assigned a rating of 10 percent effective from August 2002, also resulting in a 40 percent combined rating.  

3.  The combined disability rating scheme for VA requires adherence to a specific table to determine the overall rating level.  Although awarded service connection for an additional disability in the December 2011 rating decision, this additional disability did not result in a higher combined disability rating.


CONCLUSION OF LAW

The Veteran's combined disability rating following the December 2011 rating decision was properly calculated.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the provisions of the Veterans Claims Assistance Act  (VCAA), 38 U.S.C.A. § 5100  to 5107 (West 2014), are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  Manning v. Principi, 16 Vet. App. 534, 542   (2002).  The Board notes that the Veteran was given notice as to the method of calculating a combined rating in the June 2013 statement of the case (SOC).

The regulations provide that, when determining a Veteran's overall disability rating, his individual service-connected disorders will be arranged in the order of severity, beginning with the most disabling, and then combined (not simply added up) using Table I (the "combined ratings table").  38 C.F.R. § 4.25 (2014).  The combined percentages yielded by the table are then rounded either up or down to the nearest 10 percent increment.  38 C.F.R. § 4.25(a) (2014).

Under 38 C.F.R. § 4.26, ratings assigned for disabilities of the right and left sides will be combined, and then 10 percent of this value will be added (rather than combined) before proceeding with further combinations or converting to degree of disability.  This is known as the "bilateral factor."  38 C.F.R. § 4.26 (2014).

In a December 2011 rating decision, the Veteran was awarded service connection for mood disorder with a 10 percent rating effective from August 2002, and a 30 percent rating effective from January 2011.  He argues that he has not been provided the correct amount of back pay to compensate for that additional 10 percent back to August 2002.  The RO construed this as a disagreement with the combined rating applied to all of his disabilities.  After review of the record, the Board finds that the assigned 40 percent combined rating effective from August 2002 reflects the correct application of the combined ratings table.

Prior to the December 2011 rating decision, the Veteran was service connected for bilateral pes planus, a right knee disability, a left knee disability, and a low back disability, each rated at 10 percent disabling.  His pes planus was service connected about a month prior to the other three disabilities, but as of August 2002, his combined rating was calculated as 40 percent.  Since all of his disabilities were rated at 10 percent, they are considered of equal severity.  However, the bilateral factor must be taken into consideration, thus the first three disabilities combined are his bilateral feet, right knee, and left knee, as follows: the 10 percent disability rating for bilateral feet is combined with the 10 percent rating for right knee, resulting in a 19 percent rating.  That 19 percent combined with an additional 10 percent for the left knee results in a 27 percent rating.  Since these disabilities impact both lower extremities, a bilateral factor of 2.7 is added to the 27 percent, resulting in a 30 percent rating (29.7 percent rounded to the next whole number).  The additional 10 percent for low back combined with 30 percent results in a combined rating of 37 percent.  This 37 percent is rounded to the nearest ten, so his combined rating is 40 percent for the time prior to the December 2011 rating decision.

The December 2011 rating decision awarded service connection for mood disorder, assigning a 10 percent rating effective from August 2002.  As above, all the disabilities were of equal severity.  In first calculating for his lower extremities, and adding the bilateral factor, his bilateral feet, right knee, and left knee are 30 percent disabling.  The 30 percent for the knees and feet is then combined with the 10 percent rating for the low back, resulting in a 37 percent rating.  The 37 percent is then combined with the 10 percent rating for mood disorder, resulting in 43 percent rating.  In rounding to the nearest ten, this results in a 40 percent combined rating.  Accordingly, his combined rating after being service connected for mood disorder did not increase.

The Board has reviewed the evidence and decisions, with special attention to the underlying calculations of the combine ratings using Table I, as discussed in detail above.  The assigned 40 percent combined rating effective from August 2002 reflects the correct application of the combined ratings table.  This claim must be denied.


ORDER

The 40 percent combined rating effective from August 2002 and set forth in the December 2011 rating decision represents a correct application of the ratings table.


REMAND

The Veteran has asserted that he has not been paid the proper amount of retroactive benefits that were awarded in the December 2011 rating decision.  The Veteran's Notice of Disagreement (NOD) argues that he should have been paid more money than he was.  Accordingly, this issue of whether the correct amount of retroactive benefits have been provided to the Veteran must be remanded for the issuance of a statement of the case (SOC).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran addressing his disagreement with 
the amount of retroactive benefits paid to him after the December
2011 rating decision.  The Veteran is advised that a timely
substantive appeal will be necessary to perfect an appeal to the
Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


